Citation Nr: 1740443	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD), hiatal hernia, colonic atony with fecal impaction and incontinence of stool, and pelvic floor dysfunction.  

2.  Entitlement to a rating in excess of 20 percent for osteoarthritis with degenerative arthritis of the left knee (previously claimed as degenerative joint disease (DJD) of the left knee).  

3.  Entitlement to a rating in excess of 10 percent for DJD of the right knee.

4.  Entitlement to a rating in excess of 10 percent for left foot strain.  

5.  Entitlement to a rating in excess of 10 percent for right foot strain.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran appeared at a July 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in November 2015 and was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of entitlement to increased ratings for osteoarthritis of the left knee and DJD of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's IBS with GERD, hiatal hernia, colonic atony with fecal impaction and incontinence of stool, and pelvic floor dysfunction is manifested by symptoms of pain, vomiting, and weight loss as well as a symptom combination productive of severe impairment of health.

2. The Veteran's left foot strain is considered moderately severe.

3. The Veteran's right foot strain is considered moderately severe.


CONCLUSIONS OF LAW

1. The criteria for a rating of 60 percent, and no higher, for IBS with GERD, hiatal hernia, colonic atony with fecal impaction and incontinence of stool, and pelvic floor dysfunction have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114 (Diagnostic Code 7319).   

2. The criteria for a rating of 20 percent, and no higher, for left foot strain have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5284).   

3. The criteria for a rating of 20 percent, and no higher, for right foot strain have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5284).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in July 2009.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with her file.  Additionally, several VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in November 2015.  The purpose of this remand was to schedule the Veteran for VA examinations to determine the current severity of her disabilities.  Upon remand, the Veteran underwent several VA examinations.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from VFW.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  
 
V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

IBS

The Veteran is currently in receipt of service connection for IBS with GERD, hiatal hernia, colonic atony with fecal impaction and incontinence of stool and pelvic floor dysfunction evaluated as 30 percent disabling under diagnostic code 7319.  38 C.F.R. § 4.114.

The Veteran's IBS is currently rated by analogy to irritable colon syndrome under 38 C.F.R. § 4.114.  Under diagnostic code 7319, a 30 percent rating is warranted for severe irritable colon syndrome to include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the highest schedular rating for this diagnostic code.

The Veteran's GERD is also rated by analogy to hiatal hernia under 38 C.F.R. §  4.114.  Under diagnostic code 4346, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In June 2016, the Veteran underwent a VA esophageal conditions examination.  The Veteran reported that her GERD started in 2000.  The examiner noted that the Veteran takes medication twice daily for this condition and experiences the following symptoms: dysphagia, reflux, regurgitation, substernal pain, sleep disturbance, nausea, and vomiting.  The examiner noted that the Veteran's esophageal condition impacts her ability to work due to sleep disturbance.

The Veteran also underwent a VA intestinal conditions examination.  The examination report stated that the Veteran has an atonic colon and bowel stool incontinence.  The Veteran reported that she experiences constipation with bloating and that she cannot have a stool without a laxative.  The examination report stated that a nerve stimulator was implanted to help the muscles of the colon move, but that it is not effective.  The examiner noted that continuous medication is required for the Veteran's intestinal condition.  The examination report stated that the Veteran experiences abdominal distension, nausea, vomiting, and abdominal pain.  Furthermore, it was noted that the Veteran has episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition that occur frequently.  The report stated that the Veteran does have weight loss attributable to her intestinal condition. The examiner reported that the Veteran has difficulty at work due to abdominal pain negatively impacting her ability to work.  

At the Veteran's July 2015 Board hearing, the Veteran testified about the symptoms she experiences associated with her IBS, GERD, colonic atony with fecal impaction and incontinence of stool, and pelvic floor dysfunction.  The Veteran noted that several weeks can pass without having a bowel movement and that she frequently is unable to control the movements when they occur.  This leads to severe pain as a result of chronic constipation and incontinence.  The Veteran stated that she must always carry additional clothing with her as a result of bowel movement accidents as they are uncontrollable.  When the Veteran experiences bowel movement episodes, she must spend a significant amount of time not working, which has caused employment problems in the past.  Specifically, the Veteran discussed criticism for being away from her desk too often as she is forced to spend a substantial amount of her day in the bathroom.  Furthermore, the Veteran frequently has to miss work due to numerous doctor appointments associated with her disabilities.

Additionally, the Veteran discussed how her IBS has affected her entire life as she cannot take public transportation, wear certain clothing, or even leave her house at times due to the fear of having a bowel movement accident. 

The Board finds that a rating of 60 percent for the Veteran's IBS with GERD, hiatal hernia, colonic atony with fecal impaction and incontinence of stool, and pelvic floor dysfunction is warranted.  As noted above, the Veteran is already rated at the maximum schedular rating assigned for IBS (diagnostic code 7319).  Thereby, the Veteran's disability is more approximately rated under diagnostic code 7346 as a higher rating is warranted.  See 38 C.F.R. § 4.7.  The Board finds that a 60 percent rating is warranted as the Veteran experiences symptoms of pain and vomiting as well as a symptom combination productive of severe impairment of health to include diarrhea, constipation, and incontinence.  A higher rating is not warranted as 60 percent is the highest schedular rating available under diagnostic code 7346. 

Feet

The Veteran is currently in receipt of service connection for left and right foot strain, each evaluated as 10 percent disabling.  The Veteran contends that a higher rating is warranted.  The record reflects that the Veteran began having pain on the top of both feet in 1998.  The Veteran's service treatment records reflect that she was seen 15 times for foot pain and bilateral hallux valgus was diagnosed via x-ray. 

Pursuant to the Board's November 2015 remand, in June 2016, the Veteran underwent a VA foot conditions examination.  The examiner noted that the Veteran has hallux valgus affecting both feet.  The Veteran reported functional loss and functional impairment as a result of her bilateral foot disability as she has difficulty going up and down stairs and is unable to walk more than 500 feet or stand for more than 15 minutes due to pain.  The examiner noted that the Veteran has pain on use of the feet that is accentuated on use and manipulation.  Additionally, pain was noted to be present on both weight and non-weight bearing. The examination report stated that the Veteran's hallux valgus is manifested by mild or moderate symptoms.  

The examiner noted that the Veteran does not have any other functional loss during flare-ups or after repetitive use.  The report stated that the Veteran's bilateral foot disability does impact her ability to perform any type of occupational task.

The Board finds that the Veteran's bilateral foot disability warrants a 20 percent rating as the medical and lay evidence most closely approximate a moderately severe foot injury under diagnostic code 5284.  A higher rating is not warranted as the Veteran does not have severe bilateral flatfoot or pronounced unilateral or bilateral flatfoot (diagnostic code 5276), claw foot (diagnostic code 5278), or severe malunion of, or nonunion of the tarsal or metatarsal bones (diagnostic code 5283).  The Board notes that the highest rating for hallux valgus (diagnostic code 5280) is 10 percent.  Thereby, the Board rates the Veteran's bilateral foot disability under diagnostic code 5284 to afford the Veteran the highest applicable schedular rating available.  See 38 C.F.R. § 4.7. 

TDIU

Additionally, the Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that she is totally unemployable as the result of her service connected disabilities.  However, the Veteran stated in May 2016 that she is currently employed and the record does not reflect that this employment is in a protected environment.  Therefore, a TDIU is not warranted.

Other Considerations

Additionally, the Board has considered the possibility of staged ratings under Fenderson, but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's symptoms have fluctuated during the period on appeal, the evidence does not demonstrate separate, distinct time periods where the Veteran's symptoms would warrant a rating in excess of 10 percent.
 
Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's disabilities.  Hence, referral for consideration of an extraschedular rating for either period of time discussed above is not warranted. 





ORDER

Entitlement to a rating of 60 percent, and no higher, for IBS with GERD, hiatal hernia, colonic atony with fecal impaction and incontinence of stool, and pelvic floor dysfunction is granted.

Entitlement to a rating of 20 percent, and no higher, for left foot strain is granted.

Entitlement to a rating of 20 percent, and no higher, for right foot strain is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran's left knee disability is currently rated as 20 percent disabling and right knee disability is currently rated as 10 percent disabling under Diagnostic Codes 5261 and 5257, which considers limitation of extension of the leg and other impairments of the knee.  

A VA examination occurred in July 2016.  The report for that examination includes range of motion measurements for the Veteran's knee, to include descriptions of the effect of pain on the Veteran's functioning and whether the Veteran has additional functional loss following repetitive use of her knees.  The examiner noted that the Veteran does experience pain with weight bearing.

However, the examination does not specify whether the range of motion measurements were taken on active motion, passive motion, weight bearing, and/or non-weight bearing.  In addition, the examiner did not indicate that she was unable to perform range of motion testing on active, passive, weight bearing, or non-weight bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight bearing, and non-weight bearing motion.  In that regard, the Board observes that a new precedential opinion that directly impacts this case was issued by the Court of Appeals for Veterans Claims (Court).  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the March 2013 VA examination report does not comply with Correia because it does not include range of motion testing on active, passive, weight bearing, and non-weight bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA knee examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of her service connected left and right knee disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a)  Pursuant to Correia, the examination should record the results of range of motion testing for pain on both active and passive motion and in weight bearing and non-weight bearing for BOTH knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service connected left and right knee disabilities. If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed. The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case. A reasonable period should be allowed for response before the appeal is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


